Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-16 have been examined in this application.
	The filling date of this application number recited above is 19 October 2018. Foreign priority has been claimed for JP-2017-225016 in the Application Data Sheet, and a certified copy of the priority document has been filed, thus the examination will be undertaken in consideration of 28 December 2017, as the priority date, for applicable claims.
The information disclosure statement (IDS) submitted on 18 November 2020 and 01 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, mental process and/or commercial or legal interactions. The claims do not include 
As per Claims 1 and 9-11, the claims recite “a carsharing system for redistributing vehicles within a predetermined area, the carsharing system comprising:
acquire a vehicle movement request to request movement of a vehicle;
acquire movement applicant information regarding a movement applicant applying to move the vehicle; and
issue a key, which provides temporary access to the vehicle, to the movement applicant, based on the vehicle movement request and the movement applicant information, the key allowing the movement applicant to move the vehicle.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to a mental process. The method recited above recites the process of gathering information (e.g. acquire vehicle movement request and movement applicant information) to provide an output (e.g. confirm the received information in order to provide a key), which is the kind of information gathering, analyzing, displaying, and processing/manipulating steps that can practically be performed by a human using human mind and hands, and/or by pen and paper.
Additionally, the limitations of the claims recited above, under its broadest reasonable interpretation, is directed to a commercial or legal interactions. The method recited above may be an interaction between a car rental company and a user requesting to rent a car by submitting a request application, and being provided with a 
This judicial exception is not integrated into practical application. In particular, the claims recite additional elements of “server”, “device”, “processor”, “memory”, computer”, and “non-transitory computer readable storage medium” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. As disclosed by Specification, these components are generic components and are not any specialized hardware equipment, as disclosed [0050-0054] generic configuration of a computer as shown in Figure 2, [0034-0035] the user’s device being general mobile phone, smartphone, or tablet PC, and [0106] general off-the-shelf components for computer-readable storage medium. The additional elements are recited to perform generic computer functions, such as: acquire data and issue data. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to implement an abstract idea on a computer is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims also recite an additional element “the request including at least an IP address of a device which transmitted the request”. This additional element is mere data gathering, which recites that the request submitted by the user includes an IP address of the device, but the claim does not perform any specific actions or steps that involves using the acquired IP address to provide an improvement. See examples of activities that the courts have found to be insignificant extra-solution activity as disclosed in MPEP 2106.05(g): “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); and Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754.” Adding insignificant extra-solution activity to the judicial exception is not indicative of an integration into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception Mere instructions to apply an exception using a generic computer system and adding insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “wherein the server is configured to publish one or more vehicle movement requests in a vehicle list on a web site.” (publish data – merely uses a computer as a tool to perform an abstract idea).
Claim 3 recites “wherein the server is configured to: receive an application for moving the vehicle via the vehicle list; and acquire the movement applicant information from the application received via the vehicle in the vehicle list.” (receive data or acquire information – merely uses a computer as a tool to perform an abstract idea).
Claim 4 recites “wherein the server is configured to compare the vehicle movement request with the movement applicant information and select the movement applicant based on a result of the comparison.” (compare data and select data – merely uses a computer as a tool to perform an abstract idea).
Claim 5 recites “wherein the key includes an available period information corresponding to a form of movement using the vehicle.” (mere data gathering).
Claim 6 recites “wherein the server is configured to invalidate the key issued by the server when a notification indicating that the vehicle has been locked with the key has been received.” (invalidate data – merely uses a computer as a tool to perform an abstract idea).
Claim 7 recites “wherein the server is configured to charge a fee for the vehicle movement request, the charge being based on a notification of unlocking of the vehicle and locking of the vehicle based on the issued key, at least one of the movement requester associated with the vehicle movement request and the movement applicant being charged the fee.” (calculate data– merely uses a computer as a tool to perform an abstract idea).
Claim 8 recites “wherein the server is configured to, with increase in a number of vehicle movement requests, decrease a fee the movement applicant is charged or pay a predetermined amount of money to the movement applicant.” (calculate data– merely uses a computer as a tool to perform an abstract idea).
Claim 12 recites “wherein the key is a one-time-use key.” (generally linking the use of a judicial exception to a particular technological environment or field of use).
Claim 13 recites “wherein the key is usable to perform only one unlocking operation of the vehicle.” (generally linking the use of a judicial exception to a particular technological environment or field of use).
Claim 14 recites “wherein the vehicle receives the key via Bluetooth low-energy (BLE) communication.” Selecting a particular communication source is also adding insignificant extra-solution activity to the judicial exception, and can also be generally linking the use of a judicial exception to a particular technological environment or field of use; see MPEP 2106.05(h).
Claim 15 recites “wherein the vehicle receives the key via near-field communication (NFC).” Selecting a particular communication source is also 
Claim 16 recites “wherein the server uses the IP address of the device which transmitted the request to retrieve the movement applicant information.” Similar to its parent claim, the claim recites mere data gathering, which is to use the IP address information to retrieve the user information, which is adding insignificant extra-solution activity to the judicial exception.
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-8 and 12-16, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using generic computer components, adds insignificant extra-solution activity, and/or generally links the use of the judicial exception to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-16 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT (WO-2017205961) in view of Kim (KR-20180043049).

As per Claims 1 and 9-11, MARQUARDT discloses a carsharing system for redistributing vehicles within a predetermined area, the carsharing system comprising:
a server (See [0017-0020] regarding the system hardware components, such as servers, computers, processors, non-transitory computer readable medium, etc.), configured to:
acquire a vehicle movement request to request movement of a vehicle, the request including at least an IP address of a device which transmitted the request ([0082] “An example embodiment of a process for provisioning a general-purpose key, fob, smart phone, PDA, or other user device 200 with a vehicle management and control module or app 395 is shown as starting at 501 in Figure 5, with generation and routing by a user device 200 of a vehicle management module provisioning request data set, which is routed by the device 200 over network 800 to a central control system 300. Such a data set can, for example, include data representing: ... <delivery address> = telephone number, uniform resource locator (URL), or other network identifier useable by controller 300 for routing a vehicle management data set comprising data representing machine-executable instructions for use by one or more user devices 200 associated with the requesting user in executing processes such as those disclosed herein” wherein the data may include the ip address of the requesting device, as disclosed [0083] “Conditioned upon presentation of data representing satisfactory credentials and IP addresses, etc.”);
Examiner’s Note: Although the prior art does not explicitly recite that “the system receives the ip address of the requesting device”, it is obvious to one of ordinary skilled in the art that the data set comprising the ip address to which the key would be sent to can also be the ip address of the user device 200 as the delivery address from [0082] which would be the ip address of the device to install the module to request vehicle movement, as disclosed [0083] “Conditioned upon presentation of data representing satisfactory credentials and IP addresses, etc., at 502 the system 300 can return, or authorize return directly or through a third-party trusted service provider, a vehicle management module data set that can be used by one or more processors 302 of the device 200 to install the module and thereby enable the device 200 to communicate with the system to request dispatch of an autonomous vehicle, membership in a ride share program, establishment of a user profile, etc.”
acquire movement applicant information regarding a movement applicant applying to move the vehicle ([0082] “with generation and routing by a user device 200 of a vehicle management module provisioning request data set, which is routed by the device 200 over network 800 to a central control system 300. Such a data set can, for example, include data representing: … <vehicle user ID> = optional identification data or other credentials such as name, birth date, address, and/or any other information acceptable to an operator of a system 300 or fleet of vehicles 100 pertaining to a user or users authorized or to be authorized to make use of requested vehicle(s) 100”); and
issue a key, which provides temporary access to the vehicle, to the movement applicant, based on the vehicle movement request and the movement applicant information, the key allowing the movement applicant to move the vehicle ([0083] “at 502 the system 300 can return, or authorize return directly or through a third-party trusted service provider, a vehicle management module data set that can be used by one or more processors 302 of the device 200 to install the module and thereby enable the device 200 to communicate with the system to request dispatch of an autonomous vehicle” wherein the installed “module” or “application programs” are used as a “key” to communicate with the vehicle to control the vehicle, as also disclosed [0051] “Devices such as general-purpose smart phones 203, 204 can be specially configured by, for example, installing suitable application programs configured to cause the devices to accept user input and to generate user-interpretable output signals, so as to enable user(s) 250 to interact with system(s) 300, 00, etc., and thereby control one or more vehicles 100”).

Although MARQUARDT teaches the limitation regarding the key allowing the movement applicant to move the vehicle, by which the applicant can request a vehicle to move to a pickup location and move to a dropoff location (see [0085]), for purposes of compact prosecution, Kim discloses:
… the key allowing the movement applicant to move the vehicle ([Page 3 Lines 1-3] “Thereafter, the temporary driver can request control of various functions of the vehicle using the temporary activation key activated in the temporary driver smartphone 20. At this time, the ballet parking agent can control the starting and locking / unlocking of the vehicle” wherein the temporary key transmitted to the temporary driver smartphone 20 allows the temporary driver (e.g. valet parking service) to move the vehicle, as disclosed [Page 2 Lines 28-37] “Accordingly, when the vehicle owner needs to leave the vehicle to the ballet parking agent, or to leave the vehicle to the neighboring resident in order to move the temporary parking vehicle, the temporary owner A temporary authentication key can be generated by executing the key generation application ... Next, the temporary driver smartphone 20 installs the temporary authentication key transmitted from the vehicle owner smartphone 10”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the temporary key allowing to move (e.g. to drive) the vehicle as in Kim in the system executing the method of MARQUARDT with the motivation of offering to protect the driver’s privacy by providing a temporary key to the temporary driver instead of providing the driver’s smartphone to the temporary driver (background) as taught by Kim over that of MARQUARDT.

	As per claim 2, MARQUARDT teaches the carsharing system according to claim 1, wherein the server is configured to publish one or more vehicle movement requests in a vehicle list on a web site ([0098] “If or when the user 250 is satisfied with the content of his or her vehicle request selections, he/she can select a command item 613 to initiate a process whereby processor(s) 302 access data records associated with selections of items 612, 614, 616, etc., to generate a vehicle request data set and route it to a vehicle management system 300 associated with ... vehicle management website. At any point user can select item 613 to cause generation and routing of vehicle request data set”).

As per claim 3, MARQUARDT teaches the carsharing system according to claim 2, wherein the server is configured to:
receive an application for moving the vehicle via the vehicle list ([0091] “At 612 in the embodiment shown in Figure 6C, the user can be provided a listing of available passenger and/or cargo vehicles or vehicle classes. Listing 612 can, for example, list classes of vehicles generally available within a fleet of vehicles 100” and [0092] “In any such embodiments, use by a user 250 of one or more of input device(s) 306 such as a touch screen 316 and/or physical or virtual keypad 398, etc., to select one or more vehicles or vehicle classes 612 can cause processor(s) 302 to generate a requested vehicle type or ID data set, for use in generating a vehicle request data set to be routed to the control system 300”); and
acquire the movement applicant information from the application received via the vehicle in the vehicle list ([0094] “In some embodiments, a requested service type can be implicit in the type of vehicle requested at 612. For example, as shown in Figure 6C, a user 250 wanting a vehicle suitable for transporting one or two passengers can use a radio-button to select an item "Car (2)"; a user wishing to transport up to four passengers can select an item "Car (4)"; and a user wishing to transport up to seven passengers can select an item "Van (7)", where in each such case the parenthetical number represents a maximum number of passengers that the vehicle of vehicle class can accommodate”).

As per claim 4, MARQUARDT teaches the carsharing system according to claim 3, wherein the server is configured to compare the vehicle movement request with the movement applicant information and select the movement applicant based on a result of the comparison ([00109] “Upon receipt, an identified vehicle controller 300 can parse the request to determine whether any one or more vehicles are available that meet the specifications identified by the request. For example, the control system 300 can consult table or other data set 412 of vehicle locations, and/or data set(s) 408 of the conditions or status of a plurality of potentially available vehicles, and/or poll, via one or more communications system(s) 404, 410 one or more vehicles 100 suitable for satisfying the request, to determine whether they are located in closest to, most convenient reached by, or otherwise in suitable proximity to the requesting user, and in condition to complete the request transportation set; and route to the user a vehicle request confirmation and authorization data set comprising one or more suitable available vehicles, any related pricing, etc.”).

As per claim 5, MARQUARDT may not explicitly disclose, but Kim teaches the carsharing system according to claim 1, wherein the key includes an available period information corresponding to a form of movement using the vehicle ([Page 2 Lines 30-34] “At this time, the vehicle owner can individually set the validity period for limiting the period of use of the temporary authentication key and whether or not the various functions for the vehicle are permitted. For example, the validity period can be set in various ways from 14:00 on September 9, 2016 to 10 minutes, up to 30 minutes from 14:00, 20 minutes from the present time”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize validity period as in Kim in the system executing the method of MARQUARDT with the motivation of offering to protect the driver’s privacy by providing a temporary key to the temporary driver instead of providing the driver’s smartphone to the temporary driver (background) as taught by Kim over that of MARQUARDT.

As per claim 15, MARQUARDT teaches the carsharing system according to claim 1, wherein the vehicle receives the key via near-field communication (NFC) ([0041] “Passenger and vehicle security module(s) and/or system(s) 270 can comprise any logical instruction sets, data, and/or components or devices, suitable for controlling access to a vehicle 100, and/or otherwise aiding in the protection of the vehicle 100, passenger(s) 250, and/or cargo in payload compartments 275, 280, etc. For example, exterior door locks 293 controlled by security and NFC and/or RFID components 270, 254, 288 adapted to interact with user devices 200 - 204, 314”).

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT in view of Kim in further view of Oz et al. (U.S. 2016/0098871).

As per claim 6, MARQUARDT may not explicitly disclose, but Oz teaches the carsharing system according to claim 1, wherein the server is configured to invalidate the key issued by the server when a notification indicating that the vehicle has been locked with the key has been received ([0110] “The delivery person places the package inside the customer's car, closes the car door/trunk, and then uses the delivery application of the universal key fob of the delivery person to transmit another RF signal including rolling security code and a lock command to the security system of the vehicle to lock the target vehicle” and [0111] “A confirmation message is sent from the package delivery person to cloud based system for secure access and to the delivery service provider's server to inform the completion of the package transfer … The delivery process is completed when the cloud based system for secure access cloud system destroys (e.g., recycles) the virtual Car Key for the order”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize destroying the key after locking as in Oz in the system executing the method of MARQUARDT with the motivation of offering [0021] “to allow secure access to a vehicle and provides a single common end-to-end solution for the service delivery providers to securely exchange packages with a target vehicle” as taught by Oz over that of MARQUARDT.

As per claim 7, MARQUARDT may not explicitly disclose, but Oz teaches the carsharing system according to claim 1, wherein the server is configured to charge a fee for the vehicle movement request, the charge being based on a notification of unlocking [0109-0111], and to charge the fee based on a delivery instance, as disclosed in [0112] and [0051], and the key is destroyed after receiving a notification of unlocking and locking of the vehicle, as disclosed in [0110-0111]. Therefore the prior art teaches that the charge is based on a notification of unlocking and locking of the vehicle),
at least one of the movement requester associated with the vehicle movement request and the movement applicant being charged the fee ([0112] “As discussed above, the user/customer may pay an additional fee on a per delivery/per pick-up instance to use the cloud based system for secure access”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize charging a fee as in Oz in the system executing the method of MARQUARDT with the motivation of offering [0021] “to allow secure access to a vehicle and provides a single common end-to-end solution for the service delivery providers to securely exchange packages with a target vehicle” as taught by Oz over that of MARQUARDT.

As per claim 12, MARQUARDT may not explicitly disclose, but Oz teaches the carsharing system according to claim 1, wherein the key is a one-time-use key ([0111] “The delivery process is completed when the cloud based system for secure access cloud system destroys (e.g., recycles) the virtual Car Key for the order” which means the key is used as a one-time key for the order and destroyed after completion of the order)
Oz in the system executing the method of MARQUARDT with the motivation of offering [0021] “to allow secure access to a vehicle and provides a single common end-to-end solution for the service delivery providers to securely exchange packages with a target vehicle” as taught by Oz over that of MARQUARDT.

As per claim 13, MARQUARDT may not explicitly disclose, but Oz teaches the carsharing system according to claim 1, wherein the key is usable to perform only one unlocking operation of the vehicle ([0071] “(11) The package delivery person unlocks the car and opens a door/trunk. Unlocking includes sending a next rolling security code to the security system of the target vehicle to open one or more doors of the target vehicle, the doors include a trunk and a sunroof. Each rolling security code of the security system can be used at most once” and [0076] “Each of the commands that are sent to the security system of the target vehicle requires a new rolling code. In one embodiment, the rolling codes are generated by the cloud based system for secure access cloud system and a predetermined number of consecutive codes are transferred at once to the universal key fob of the delivery person” and also [0064] “Since each rolling security code can be used once, the cloud based system for secure access may provide a predetermined number, e.g., 10, of consecutive rolling security codes to the universal key fob simulator (client device of package deliverer) to be used for different commands of Alert/Unlock/Lock the target vehicle” teaches that the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize unlocking once as in Oz in the system executing the method of MARQUARDT with the motivation of offering [0021] “to allow secure access to a vehicle and provides a single common end-to-end solution for the service delivery providers to securely exchange packages with a target vehicle” as taught by Oz over that of MARQUARDT.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT in view of Kim in further view of Oz and in further view of Fox Rewards (Car Rental Rewards & Loyalty Programs, Fox Rent a Car, Waybackmachine captured on 15 March 2016).

As per claim 8, Oz may not explicitly disclose, but Fox Rewards teaches the carsharing system according to claim 7, wherein the server is configured to, with increase in a number of vehicle movement requests, decrease a fee the movement applicant is charged or pay a predetermined amount of money to the movement applicant (The Fox Rewards Program provides the user with reward points every time the user rents a car, and the points can be redeemed for a predetermined amount of money, which teaches that if the user increases the request of rental cars to obtain certain amount of points, the predetermined amount of money can be paid to the user).
Fox Rewards in the system executing the method of Oz, wherein the system in Oz teaches the subscription element in [0052] and [0112], with the motivation of offering to incentivize the user to make more requests thereby increasing the profit of the merchant and also improve customer satisfaction as taught by Fox Rewards over that of Oz.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT in view of Kim in further view of ZHU et al. (CN-106846563).

	As per claim 14, MARQUARDT may not explicitly disclose, but ZHU teaches the carsharing system according to claim 1, wherein the vehicle receives the key via Bluetooth low-energy (BLE) communication ([Page 2 Lines 45-46] “Optionally, the vehicle control method of this invention, the communication connection comprises a low power consumption Bluetooth technology BLE connection” by which the vehicle key and the vehicle communicates via BLE). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize BLE communication as in ZHU in the system executing the method of MARQUARDT with the motivation of offering to improve user experience (abstract) as taught by ZHU over that of MARQUARDT.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MARQUARDT in view of Kim in further view of Li (KR-20160070099).

As per claim 16, MARQUARDT may not explicitly disclose, but Li teaches the carsharing system according to claim 1, wherein the server uses the IP address of the device which transmitted the request to retrieve the movement applicant information (See Figures 12 and 14 from the original document, wherein the user inputs the IP address which in turn the server verifies the information and retrieves the user information such as the user’s name and UTAID, as disclosed by the translated document [Page 19 Lines 45-50] “The user can use the screen keyboard 1235/1435 to enter the service provider's IP address 1208/1408 (as shown in 1224/1424) … and then executes the Ok icon 1230/1430. The handset 102 passes the user's information entered on the screens 1220/1420 to the service provider / provision server 114 and the subscriber's account from the server in turn, as shown by the progress on the screen 1236/1436 Information 1242/1442, name 1244/1444, and UTAID 1246/1446 together”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the IP address to retrieve user information as in Li in the system executing the method of MARQUARDT with the motivation of offering to improve the systems and methods for programming, controlling, and monitoring wireless networks (Pages 2-5) as taught by Li over that of MARQUARDT.

Response to Arguments
Applicant's arguments, see pages 7 to 12, filed 25 August 2020, with respect to 35 U.S.C. 101 rejection of the claims have been fully considered but they are not persuasive.
Applicant argues, see pages 8-9, that the claims are not directed to an abstract idea. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the claims are directed towards mental process and/or commercial or legal interaction, wherein the claims recite a process of acquiring information and providing an output based on verifying the information (mental process), by which the process is an interaction between a rental car company and a customer requesting to rent a car (commercial or legal interaction), as disclosed by Specification [0020]. Step 2A of the analysis involves a two-prong test, wherein Prong One is to determine whether the claims recite a judicial exception without considering the additional elements, by which Prong Two is to evaluate the additional elements, to determine whether the claims provide an improvement.
In response to the Applicant’s argument that the claims have been oversimplified, see pages 9-10, as the court case Mcro has cautioned to avoid oversimplifying the claims, the claims do not recite specific steps with details to provide an improvement in technology. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See in re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed above under 35 U.S.C. 101 rejection, the claims recite additional elements that are generic computer components (e.g. server, computer, device, etc.) to perform generic functions (e.g. acquire data, transmit 
In response to the Applicant’s arguments regarding Step 2B, see pages 10-12, as discussed above under 35 U.S.C. 101 rejection, the claims, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. The additional elements are generic computer components, which may simply be general off-the-shelf hardware or devices as disclosed by Specification [0034-0035], [0050-0054], [0106], and Figure 2, and does not require to be any specialized computer components, which are merely being used as a tool to perform an abstract idea, to perform its generic functions, such as: receive data and transmit data. Utilizing generic computer components to perform their general functionalities is considered to be well-understood, routine, conventional activities previously known to the industry. See MPEP 2106.05(d)(II), which discloses that “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking)”. Merely using a computer as a tool to perform an abstract idea is not indicative of an ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, such as: “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 12 to 13, with respect to 35 U.S.C. 103 rejection of the claims have been considered but are moot because the new ground of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hernandez et al. (DE-102017126321) discloses a system regarding vehicle requests and giving the host of the vehicle the choice to accept or reject the request message.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697